Appellant strenuously insists in his motion for rehearing, that we erred in our original opinion in not reversing the case, because of the refusal of the trial court to give his requested charge on alibi. Appellant was charged in the court *Page 626 
below with the offense of seduction, and it is evident that the offense could not have been committed by appellant without his personal presence.
The prosecutrix testified that during the months of October and November, 1917, she was keeping company with appellant, who at that time worked in a garage in Decatur, in Wise County, Texas, and that in November she became engaged to him, and shortly thereafter yielded to his solicitations, and relying upon his promises to marry her, engaged in acts of intercourse.
Numerous other witnesses testified that during said months appellant lived and worked in said town and county, and kept company with the prosecutrix. Several witnesses testified that he told them he was going to marry her. No one questioned the fact of his presence and residence in said county during said months.
The prosecutrix testified to a number of acts of intercourse between herself and appellant, the last one of which occurred on January 6, 1918, in Decatur.
Appellant introduced two witnesses who testified that he was in Tarrant County on January 6, 1918, and it is upon this testimony that appellant requested the charge on alibi. We think the charge correctly refused. The wording of said charge was substantially that he had introduced evidence tending to show that he was not in Wise County when the offense was committed, and if the jury had a reasonable doubt as to whether he was in Wise Coonty at the time and place, etc., they should acquit.
If we understand the record, there was no evidence of any kind tending to show that appellant was not in Wise County in October and November, 1917, and the charge would have been erroneous and on the weight of the evidence. The Court correctly refused it.
We examined and considered each of the special charges and other matters complained of by appellant in this record, before we handed down our original opinion. Finding no error which justifies the granting of said motion, the same is overruled.
Overruled.